             Case 2:10-cr-00254-MJP Document 331 Filed 11/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          UNITED STATES OF                        CASE NO. CR10-254 MJP
            AMERICA,
11                                                  ORDER ON MOTION FOR EARLY
                                  Plaintiff,        TERMINATION OF SUPERVISED
12                                                  RELEASE
                   v.
13
            ROBERTO INDA III,
14
                                  Defendant.
15

16

17          This matter comes before the Court on Defendant’s Motion for Early Termination of

18   Supervised Release. (Dkt. No. 328, as amended in Dkt. No. 329.) Having reviewed the

19   Government’s response and all supporting materials, the Court DENIES the Motion. The Court

20   does not find that early termination is warranted under 18 U.S.C. § 3553. But Mr. Inda is free

21   to ask for permission from his probation officer to work for family members or friends.

22   \\

23   \\

24


     ORDER ON MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE - 1
            Case 2:10-cr-00254-MJP Document 331 Filed 11/17/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated November 17, 2020.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE - 2
